Citation Nr: 9928767	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-11 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 
38 U.S.C.A.§ 1151 (West 1991) for the residuals of a 
laceration of the posterior capsule of the right eye based on 
hospitalization at a VA medical center (VAMC) from June 30 to 
July 2, 1992.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from August 1951 to July 1953 
and from September 1953 to August 1972.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
RO rating decisions of September 1995 and November 1995.  

The issue on appeal was remanded to the RO by the Board in 
March 1997 for further development .  At that time the Board 
explained the procedural posture of the case in the 
Introduction section of the remand.  The requested 
development was completed by the RO, and the case was 
returned to the Board for further consideration.  

FINDING OF FACT

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for the residuals of a 
laceration of the posterior capsule of the right eye based on 
hospitalization at a VA medical center (VAMC) from June 30 to 
July 2, 1992 is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for the residuals of a laceration of the 
posterior capsule of the right eye based on hospitalization 
at a VA medical center (VAMC) from June 30 to July 2, 1992.  
38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION


VA clinical records reflect hospitalization from June 30 to 
July 2, 1992 for complaints of diminished vision in the right 
eye for the previous one and a half years.  The veteran also 
complained that it was hard for him to read with the right 
eye and that driving was difficult, especially at night.  
Evaluation revealed diplopia in the right eye with 
significant nuclear sclerosis and a cortical cataract that 
reduced visual acuity to 20/50 (20/80 with the lights on).  
On July 1, 1992 the veteran underwent phacoemulsification and 
insertion of a posterior chamber intraocular lens of the 
right eye.  

During the above noted procedure there was an accidental tear 
of the posterior capsule.  No vitreous was seen through the 
tear.  The postoperative diagnosis was senile cataract, right 
eye.  The veteran was discharged to home the same day.  

In May 1993 the veteran was hospitalized at a VA medical 
facility for surgical removal of a cataract on the left eye.  
He was noted to have had good results from his right eye 
surgery of the previous year.  On admission, the visual 
acuity in the right eye was 20/25 and visual acuity in the 
left eye was 20/50.  

On VA examination in July 1995, the veteran's corrected 
visual acuity in the right eye was described as 20/20.  The 
findings with respect to the right eye were as follows; the 
pupil was a little oval, tonometry was 16, the cup to disc 
ratio was 0.4, no diabetic retinopathy was present and slit 
lamp examination revealed an intraocular implant in the 
posterior chamber.  The impressions included amaurosis fugax 
and intraocular implant.  (As defined in the earlier Board 
remand, amaurosis fugax is a transient episode of monocular 
blindness, or partial blindness, lasting 10 minutes or less.)

During an August 1995 vascular evaluation at a private 
facility, the veteran was noted to complain of multiple 
episodes of right eye amaurosis fugax.  After evaluation, the 
impressions were, essentially, bilateral 1-15 percent 
internal carotid artery stenosis; bilateral greater than 50 
percent external carotid artery stenosis; and bilateral 
antegrade vertebral artery flow.  

In September 1995 the veteran received VA outpatient 
treatment for complaints of scintillating scotomas and 
migraines.  Visual acuity was 20/25 in the right eye and 
20/20 in the left eye.  When seen in December 1995 the 
veteran complained of increased blurry vision in the right 
eye.  Corrected visual acuity was 20/25 in the right eye and 
20/20 in the left eye.  Subsequent VA clinical records 
reflect treatment for noninsulin dependent diabetes and 
coronary artery disease.  In June 1996 a provisional 
diagnosis of ocular migraines was reported.  In July 1996 it 
was noted that the veteran had two migraine headaches a week 
with scintillas in the right eye and right eye pain.  There 
was a history of carotid stenosis, greater on the right with 
amaurosis.  The veteran reported decreased peripheral vision 
in the right eye. Examination revealed pseudophakia in both 
eyes.  In August 1996 the veteran gave a history of migraines 
for 42 years.  The headaches had increased over the previous 
2 weeks and began with pressure and pain in the right eye and 
from there progressed to the temple and occiput.  The 
headaches were said to always be right sided.  

On a VA outpatient treatment record in November 1996, the 
veteran's corrected visual acuity was 20/30 in the right eye 
and 20/20 in the left eye.  After evaluation, the examiner 
said that the veteran gave a typical picture of ocular 
migraine but involvement in one eye was atypical.  It was 
said that there were no ocular abnormalities which could 
account for the veteran's eye pain

On VA eye examination in May 1997, the veteran gave a history 
of intraocular implants in both eyes, one 1992 and one in 
1993.  He had had diabetes for 16 years.  The veteran 
reported recent pain in and around the right eye which would 
spread to the temporal area of the skull.  Evaluation 
revealed corrected visual acuity of 20/40 in the right eye 
and 20/30 in the left eye.  The pupil in the right eye was 
oval and the left eye was round and reacted to light.  There 
was full range of motion in the extraocular muscles.  Slit 
lamp examination showed posterior chamber intraocular lenses 
in both eyes.  The right posterior capsule had been broken 
and the left posterior capsule was intact.  The impressions 
were intraocular implants in both eyes and early background 
retinopathy.  

On VA eye examination in January 1998, a history of 1992 
right eye cataract surgery was noted, as was right eye 
posterior capsule rupture during the procedure.  The veteran 
complained of right eye pain which was constant and spread 
into the temporal area.  Evaluation revealed entering 
corrected visual acuity of 20/40 in the right eye and 20/30 
in the left eye.  The right pupil was slightly oval and both 
pupils reacted equally to light.  The veteran had full range 
of motion of the extraocular muscles.  After further 
evaluation, the examiner commented that he saw no residual 
effects from the posterior capsule laceration which would 
cause any of the veteran's current problems, including facial 
swelling.  He said that a laceration of the posterior capsule 
did not usually affect vision.  His vision was said to 
correct to 20/25 in both eyes with noted refraction, and both 
eyes appeared healthy.  

In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 U.S.C.A. 
§ 3.358(b), (c)(1).  38 C.F.R. § 3.358(c)(3) has been amended 
to provide:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1996).

The threshold question to be answered in regard to the issue 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for the residuals of a 
laceration of the posterior capsule of the right eye is 
whether the appellant has presented a well-grounded claim, 
i.e., a claim that is plausible.  If he has not, the claim 
must fail and there is no further duty to assist the veteran 
in the development of the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  As will be explained below, the 
Board finds that the claim for entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A.§ 1151 for the residuals of a laceration of the 
posterior capsule of the right eye is not well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1993).  

In summation, according to a decision by the Court, a well-
grounded claim for primary service connection requires 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence), and a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
488, 506 (1995).  The principles set forth in the Caluza 
decision are applicable to a claim for compensation benefits 
pursuant to the provisions of 
38 U.S.C.A.§ 1151.  In that instance the evidence must show a 
current disability and that such disability was caused by or 
aggravated by VA treatment for a non service-connected 
disorder.  

The record shows that the veteran underwent a VA performed 
phacoemulsification and insertion of a posterior chamber 
intraocular lens of the right eye in July 1992.  In the 
course of that procedure, the posterior capsule of the eye 
was accidentally torn, but no vitreous was seen through the 
tear.  In any event, the evidence establishes that a right 
eye injury was sustained during surgery in 1992, and that 
injury was not intended to result from or certain to result 
from the surgical procedure.  

The veteran has contended that he has had residuals of this 
injury which include migraine headaches with facial swelling, 
and defective vision.  However, as a layman, the veteran is 
not competent to comment regarding the etiology of these 
symptoms.  To establish a connection between his 1992 tear of 
the posterior capsule of the right eye and his current 
headaches, facial swelling and defective vision, he must 
present medical evidence showing such a relationship.  The 
record contains no competent medical evidence showing that 
the veteran has any current disability due to his 1992 right 
eye surgery.  In fact, after a recent VA eye examination in 
1998, a VA physician specifically stated that the 1992 tear 
of the veteran's posterior capsule of the right eye was not 
the cause of any of his present problems.  As such, there are 
no current medically identifiable residuals of the 1992 VA 
surgical accident (injury) involving the right eye.  Since 
that is the case, the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 for 
the residuals of a laceration of the posterior capsule of the 
right eye based on hospitalization at a VA medical center 
(VAMC) from June 30 to July 2, 1992 is not well grounded and 
must be denied.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for the residuals of a 
laceration of the posterior capsule of the right eye based on 
hospitalization at a VA medical center (VAMC) from June 30 to 
July 2, 1992 is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

